DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Bazargan et al. (U.S. Publication No. 2016/0216311 A1) discloses a method for identifying a fault DC power transmission medium in a multi-terminal DC electrical network.  The DC electrical network including a plurality of terminals, each terminal being connected to at least one other terminal via a respective one of a plurality of DC power transmission media, the method comprising the steps of: (a) detecting a fault occurring in the plurality of DC power transmission media; [0010] (b) after detecting the fault, measuring a surge arrival time at each terminal, each surge arrival time being the difference between the time of detecting the fault and the time of arrival of an electrical wave surge at the corresponding terminal, the electrical wave surge being generated by the fault; (c) comparing the surge arrival time at each terminal with the surge arrival time at least one other terminal to identify the or each DC power transmission medium in which the fault is not located; (d) allocating a healthy status to the or each DC power transmission medium in which the fault is not located; (e) identifying the faulted DC power transmission medium as being in the DC power transmission medium without a healthy status or among a plurality of DC power transmission media without a healthy status.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “starting from the starting node, paths to the other outer nodes being determined, the paths formed from the plurality of lines and the inner nodes, and the paths on which the fault location could be located, in principle, are selected; and mapping the electrical power supply network to at least one tree structure in order to identify the paths.”

 
Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “starting from the starting node, paths to the other outer nodes being determined, the paths formed from the plurality of lines and the inner nodes, and the paths on which the fault location could be located, in principle, are selected; and mapping the electrical power supply network to at least one tree structure in order to identify the paths.”

	Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “said evaluation device being configured to select one of the outer nodes as a starting node for a search for the fault location and, starting from the starting node, to determine paths to other ones of the outer nodes, which contain a plurality of the lines and the inner nodes, and to select the paths on which the fault location could be located, in principle; and said evaluation device configured to map the electrical power supply network to at least one tree structure in order to identify the paths.”

	Claims 2, 3, 5, 7 and 8 are allowable due to their dependencies on claim 1; claim 6 is allowable due to its dependency on claim 5; claims 9-11 are allowable due to their dependencies on claim 8; claim 12 is allowable due to its dependency on claim 10; claims 14 and 15 are allowable due to their dependency on claim 13; claim 16 is allowable due to its dependency on claim 15. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866